 Case 1:21-mj-00036-JCN Document 14 Filed 02/11/21 Page 1 of 1                  PageID #: 20




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE



UNITED STATES OF AMERICA,                   )
                                            )
v.                                          )        1:21-mj-00036-JCN
                                            )
DAVID PHILLIPS,                             )
                                            )
                      Defendant             )


                        ORDER OF TEMPORARY DETENTION

       Defendant David Phillips appeared before this Court on February 11, 2021, for an

initial appearance on a complaint filed on February 9, 2021, which complaint charged

Defendant with one count of Possession of Ammunition by a Felon in violation of 18 U.S.C.

§ 922(g)(1) and 924(a)(2). Defendant waived his right to a preliminary hearing. Pursuant to

18 U.S.C. § 3142, the Government moved for detention pending trial. Defendant appeared

with counsel, and requested a hearing on the issue of detention. Accordingly, it is hereby

       ORDERED that Defendant be, and hereby is, temporarily detained without bail

pursuant to 18 U.S.C. § 3142(f); and it is further

       ORDERED that Defendant shall next appear before this Court at Bangor, Maine, on

February 17, 2021 at 3:00 p.m., for the purpose of further consideration of release or detention

pursuant to statute as well as any other matters ordered by this Court.

                                                     /s/John C. Nivison
                                                     U.S. Magistrate Judge
Dated this 11th day of February, 2021.
